Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-7 is the inclusion of the following limitations: ‘ a plurality of primary columns each corresponding to a respective primary disk, wherein each primary column comprises a plurality of primary storage blocks and a column summary comprising a data integrity token derived from the primary storage blocks of the primary column; a data recovery subsystem configured to reconstruct a particular primary disk in response to a failure, the reconstruction comprising: resynchronizing, for each segment of one or more segments of the capacity object, the primary column of the segment corresponding to the particular primary disk, wherein the resynchronizing comprises using i) the primary columns of the segment corresponding to each other primary disk of the capacity object, ii) one or more parity columns of the segment, and iii) the column summaries of the segment to reconstruct the particular primary disk’.
The primary reason for the allowance of claims 8-14 is the inclusion of the following limitations: ‘a plurality of primary columns each corresponding to a respective primary disk of the capacity object, wherein each primary column comprises a plurality of primary storage blocks and a column summary comprising a data integrity token derived from the primary storage blocks of the primary column; resynchronizing, for 
The primary reason for the allowance of claims 15-21 is the inclusion of the following limitations: ‘a plurality of primary columns each corresponding to a respective primary disk of the capacity object, wherein each primary column comprises a plurality of primary storage blocks and a column summary comprising a data integrity token derived from the primary storage blocks of the primary column; resynchronizing, for each segment of one or more segments of the capacity object, the primary column of the segment corresponding to the particular primary disk, wherein the resynchronizing comprises using i) the primary columns of the segment corresponding to each other primary disk of the capacity object, ii) one or more parity columns of the segment, and iii) the column summaries of the segment to reconstruct the particular primary disk’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/Primary Examiner, Art Unit 2113